In the motion for rehearing it is contended that the evidence obtained in the search of Johnson's house, in which the appellants were engaged in the commission of the offense charged, was rendered inadmissible by Art. 727A, C. C. P. 1925, and that the right to complain of its receipt applied to all parties, including the appellants, who were not wronged or injured by the illegal search of Johnson's house. This contention has been before the court in several recent cases. See Craft v. State, 295 S.W. 617, in which a number of cases from other jurisdictions are cited. See also Stansberry v. State, 295 S.W. 604; Wilkerson v. State, 296 S.W. 558; Allman v. State, 296 S.W. 580. In each of these cases the conclusion reached is in accord with that announced by this court on the original hearing, which is deemed correct.
The motion is overruled.
Overruled.